 


109 HR 4860 IH: Childhood Obesity Reduction Act
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4860 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Ms. Granger (for herself and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce and prevent childhood obesity by encouraging schools and school districts to develop and implement local, school-based programs designed to reduce and prevent childhood obesity, promote increased physical activity, and improve nutritional choices. 
 
 
1.Short titleThis Act may be cited as the Childhood Obesity Reduction Act. 
2.FindingsCongress makes the following findings: 
(1)According to the Centers for Disease Control and Prevention, obesity may soon overtake tobacco as the leading preventable cause of death. 
(2)In 1999, 13 percent of children aged 6 to 11 years and 14 percent of adolescents aged 12 to 19 years in the United States were overweight. This prevalence has nearly tripled for adolescents in the past 2 decades. 
(3)Risk factors for heart disease, such as high cholesterol and high blood pressure, occur with increased frequency in overweight children and adolescents compared to children with a healthy weight. 
(4)Type 2 diabetes, previously considered an adult disease, has increased dramatically in children and adolescents. Overweight and obesity are closely linked to type 2 diabetes. 
(5)Obesity in children and adolescents is generally caused by a lack of physical activity, unhealthy eating patterns, or a combination of the 2, with genetics and lifestyle both playing important roles in determining a child’s weight. 
(6)Overweight adolescents have a 70 percent chance of becoming overweight or obese adults. 
(7)The 2001 report The Surgeon General’s Call to Action to Prevent and Decrease Overweight and Obesity suggested that obesity and its complications were already costing the United States $117,000,000,000 annually. 
(8)Substantial evidence shows that public health risks can be reduced through increased public awareness and community involvement. 
(9)Congress needs to challenge students, teachers, school administrators, and local communities to voluntarily participate in the development and implementation of activities to successfully reduce and prevent childhood obesity. 
ICongressional Council on Childhood Obesity 
101.Congressional Council on Childhood Obesity 
(a)Establishment of CouncilThere is established a Congressional Council on Childhood Obesity (referred to in this title as the Council). 
(b)PurposesThe purposes of the Council shall be— 
(1)to encourage every elementary school and middle school in the United States, whether public or private, to develop and implement a plan to reduce and prevent obesity, promote improved nutritional choices, and promote increased physical activity among students; and 
(2)to provide information as necessary to secondary schools. 
102.Membership of the Council 
(a)Composition of the CouncilThe Council shall be composed of 8 members as follows: 
(1)The majority leader of the Senate or the designee of the majority leader of the Senate. 
(2)The minority leader of the Senate or the designee of the minority leader of the Senate. 
(3)The Speaker of the House of Representatives or the designee of the Speaker of the House of Representatives. 
(4)The minority leader of the House of Representatives or the designee of the minority leader of the House of Representatives. 
(5)4 citizen members to be appointed in accordance with subsection (b). 
(b)Appointment of citizen Council members 
(1)Method of appointmentFor the purpose of subsection (a)(5), each of the 4 members described in paragraphs (1) through (4) of subsection (a) shall appoint to the Council a citizen who is an expert on children’s health, nutrition, or physical activity. 
(2)Date of appointmentThe appointments made under paragraph (1) shall be made not later than 120 days after the date of enactment of this Act. 
(c)VacanciesAny vacancy in the Council shall not affect its powers, but shall be filled in the manner in which the original appointment was made under subsection (a). 
(d)ChairpersonThe members of the Council shall elect, from among the members of the Council, a Chairperson. 
(e)Initial meetingThe Council shall hold its first meeting not later than 120 days after the date of enactment of this Act. 
103.Responsibilities of the Council 
(a)In generalThe Council shall engage in the following activities: 
(1)Work with outside experts to develop the Congressional Challenge to Reduce and prevent Childhood Obesity, which shall include the development of model plans to reduce and prevent childhood obesity that can be adopted or adapted by elementary schools or middle schools that participate. 
(2)Develop and maintain a website that is updated not less than once a month on best practices in the United States for reducing and preventing childhood obesity. 
(3)Assist in helping elementary schools and middle schools in establishing goals for the healthy reduction and prevention of childhood obesity. 
(4)Consult and coordinate with the President’s Council on Physical Fitness and other Federal Government initiatives conducting activities to reduce and prevent childhood obesity. 
(5)Reward elementary schools, middle schools, and local educational agencies promoting innovative, successful strategies in reducing and preventing childhood obesity. 
(6)Provide information to secondary schools. 
(b)Congressional Challenge winners 
(1)In generalThe Council shall— 
(A)evaluate plans submitted by elementary schools, middle schools, and local educational agencies under paragraph (2); 
(B)designate the plans submitted under paragraph (2) that meet the criteria under paragraph (3) as Congressional Challenge winners; and 
(C)post the plans of the Congressional Challenge winners designated under subparagraph (B) on the website of the Council as model plans for reducing and preventing childhood obesity. 
(2)Submission of plansEach elementary school, middle school, or local educational agency that desires to have the plan to reduce and prevent childhood obesity of such entity designated as a Congressional Challenge winner shall submit to the Council such plan at such time, in such manner, and accompanied by such information as the Council may reasonably require. 
(3)Selection criteria 
(A)In generalThe Council shall evaluate plans submitted by elementary schools, middle schools, and local educational agencies under paragraph (2) and shall designate as Congressional Challenge winners the plans that— 
(i)show promise in successfully increasing physical activity, improving nutrition, and reducing and preventing obesity; or 
(ii)have maintained efforts in assisting children in increasing physical activity, improving nutrition, and reducing and preventing obesity. 
(B)CriteriaThe Council shall make the determination under subparagraph (A) based on the following criteria: 
(i)Strategies based on evaluated interventions. 
(ii)The number of children in the community in need of assistance in addressing obesity and the potential impact of the proposed plan. 
(iii)The involvement in the plan of the community served by the school or local educational agency. 
(iv)Other criteria as determined by the Council. 
(c)MeetingsThe Council shall hold not less than 1 meeting each year, and all meetings of the Council shall be public meetings, preceded by a publication of notice in the Federal Register. 
104.Administrative matters 
(a)Pay and travel expenses 
(1)Prohibition of payMembers of the Council shall receive no pay, allowances, or benefits by reason of their service on the Council. 
(2)Travel expenses 
(A)Compensation for travelEach member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council, to the extent funds are available under subparagraph (B) for such expenses. 
(B)Limit on travel expensesTravel expenses under subparagraph (A) shall be appropriated from the amounts appropriated to the legislative branch and shall not exceed $1,000,000. 
(b)StaffThe Chairperson of the Council may appoint and terminate, as may be necessary to enable the Council to perform its duties, not more than 5 staff personnel, all of whom shall be considered employees of the Senate. 
105.Termination of CouncilThe Council shall terminate on September 30 of the second full fiscal year following the date of enactment of this Act. 
106.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $2,200,000 for each of fiscal years 2007 and 2008. 
IINational Foundation for the Prevention and Reduction of Childhood Obesity 
201.Establishment and duties of Foundation 
(a)In generalThere shall be established in accordance with this section a nonprofit private corporation to be known as the National Foundation for the Prevention and Reduction of Childhood Obesity (referred to in this title as the Foundation). The Foundation shall not be an agency or instrumentality of the Federal Government, and officers, employees, and members of the board of the Foundation shall not be officers or employees of the Federal Government. 
(b)Purpose of FoundationThe purpose of the Foundation shall be to support and carry out activities for the prevention and reduction of childhood obesity through school-based activities. 
(c)Endowment fund 
(1)In generalIn carrying out subsection (b), the Foundation shall establish a fund for providing endowments for positions that are associated with the Congressional Council on Childhood Obesity and the Department of Health and Human Services (referred to in this title as the Department) and dedicated to the purpose described in such subsection. Subject to subsection (g)(1)(B), the fund shall consist of such donations as may be provided by non-Federal entities and such non-Federal assets of the Foundation (including earnings of the Foundation and the fund) as the Foundation may elect to transfer to the fund. 
(2)Authorized expenditures of fundThe provision of endowments under paragraph (1) shall be the exclusive function of the fund established under such paragraph. Such endowments may be expended only for the compensation of individuals holding the positions, for staff, equipment, quarters, travel, and other expenditures that are appropriate in supporting the positions, and for recruiting individuals to hold the positions endowed by the fund. 
(d)Certain activities of FoundationIn carrying out subsection (b), the Foundation may provide for the following with respect to the purpose described in such subsection: 
(1)Evaluate and make known the effectiveness of model plans used by schools to reduce and prevent childhood obesity. 
(2)Create a website to assist in the distribution of successful plans, best practices, and other information to assist elementary schools, middle schools, and the public to develop and implement efforts to reduce and prevent childhood obesity. 
(3)Participate in meetings, conferences, courses, and training workshops. 
(4)Assist in the distribution of data concerning childhood obesity. 
(5)Make Challenge awards, pursuant to subsection (e), to elementary schools, middle schools, and local educational agencies for the successful development and implementation of school-based plans. 
(6)Other activities to carry out the purpose described in subsection (b). 
(e)Challenge awards 
(1)Program authorizedThe Foundation may provide Challenge awards to elementary schools, middle schools, and local educational agencies that submit applications under paragraph (2). 
(2)ApplicationEach elementary school, middle school, or local educational agency that desires to receive a Challenge award under this subsection shall submit an application that includes a plan to reduce and prevent childhood obesity to the Foundation at such time, in such manner, and accompanied by such additional information as the Foundation may reasonably require. 
(3)Selection criteriaIn the program authorized under paragraph (1), the Foundation shall provide Challenge awards based on— 
(A)the success of the plans of the elementary schools, middle schools, and local educational agencies in meeting the plans’ stated goals; 
(B)the number of children in the community served by the elementary school, middle school, or local educational agency who are in need of assistance in addressing obesity; and 
(C)other criteria as determined by the Foundation. 
(f)General structure of Foundation; nonprofit status 
(1)Board of directorsThe Foundation shall have a board of directors (referred to in this title as the Board), which shall be established and conducted in accordance with subsection (g). The Board shall establish the general policies of the Foundation for carrying out subsection (b), including the establishment of the bylaws of the Foundation. 
(2)Executive DirectorThe Foundation shall have an executive director (referred to in this title as the Director), who shall be appointed by the Board, who shall serve at the pleasure of the Board, and for whom the Board shall establish the rate of compensation. Subject to compliance with the policies and bylaws established by the Board pursuant to paragraph (1), the Director shall be responsible for the daily operations of the Foundation in carrying out subsection (b). 
(3)Nonprofit statusIn carrying out subsection (b), the Board shall establish such policies and bylaws under paragraph (1), and the Director shall carry out such activities under paragraph (2), as may be necessary to ensure that the Foundation maintains status as an organization that— 
(A)is described in subsection (c)(3) of section 501 of the Internal Revenue Code of 1986; and 
(B)is, under subsection (a) of such section, exempt from taxation. 
(g)Board of directors 
(1)Certain bylaws 
(A)InclusionsIn establishing bylaws under subsection (f)(1), the Board shall ensure that the bylaws of the Foundation include bylaws for the following: 
(i)Policies for the selection of the officers, employees, agents, and contractors of the Foundation. 
(ii)Policies, including ethical standards, for the acceptance and disposition of donations to the Foundation and for the disposition of the assets of the Foundation. 
(iii)Policies for the conduct of the general operations of the Foundation. 
(iv)Policies for writing, editing, printing, and publishing of books and other materials, and the acquisition of patents and licenses for devices and procedures developed by the Foundation. 
(B)ExclusionsIn establishing bylaws under subsection (f)(1), the Board shall ensure that the bylaws of the Foundation (and activities carried out under the bylaws) do not— 
(i)reflect unfavorably upon the ability of the Foundation, or the Department, to carry out its responsibilities or official duties in a fair and objective manner; or 
(ii)compromise, or appear to compromise, the integrity of any governmental program or any officer or employee involved in such program. 
(2)Composition 
(A)In generalSubject to subparagraph (B), the Board shall be composed of 7 individuals, appointed in accordance with paragraph (4), who collectively possess education or experience appropriate for representing the fields of children’s health, nutrition, and physical fitness or organizations active in reducing and preventing childhood obesity. Each such individual shall be a voting member of the Board. 
(B)Greater numberThe Board may, through amendments to the bylaws of the Foundation, provide that the number of members of the Board shall be a greater number than the number specified in subparagraph (A). 
(3)ChairpersonThe Board shall, from among the members of the Board, designate an individual to serve as the Chairperson of the Board (referred to in this subsection as the Chairperson). 
(4)Appointments, vacancies, and termsSubject to subsection (k) (regarding the initial membership of the Board), the following shall apply to the Board: 
(A)Any vacancy in the membership of the Board shall be filled by appointment by the Board, after consideration of suggestions made by the Chairperson and the Director regarding the appointments. Any such vacancy shall be filled not later than the expiration of the 180-day period beginning on the date on which the vacancy occurs. 
(B)The term of office of each member of the Board appointed under subparagraph (A) shall be 5 years. A member of the Board may continue to serve after the expiration of the term of the member until the expiration of the 180-day period beginning on the date on which the term of the member expires. 
(C)A vacancy in the membership of the Board shall not affect the power of the Board to carry out the duties of the Board. If a member of the Board does not serve the full term applicable under subparagraph (B), the individual appointed to fill the resulting vacancy shall be appointed for the remainder of the term of the predecessor of the individual. 
(5)CompensationMembers of the Board may not receive compensation for service on the Board. The members may be reimbursed for travel, subsistence, and other necessary expenses incurred in carrying out the duties of the Board. 
(h)Certain responsibilities of executive DirectorIn carrying out subsection (f)(2), the Director shall carry out the following functions: 
(1)Hire, promote, compensate, and discharge officers and employees of the Foundation, and define the duties of the officers and employees. 
(2)Accept and administer donations to the Foundation, and administer the assets of the Foundation. 
(3)Establish a process for the selection of candidates for holding endowed positions under subsection (c). 
(4)Enter into such financial agreements as are appropriate in carrying out the activities of the Foundation. 
(5)Take such action as may be necessary to acquire patents and licenses for devices and procedures developed by the Foundation and the employees of the Foundation. 
(6)Adopt, alter, and use a corporate seal, which shall be judicially noticed. 
(7)Commence and respond to judicial proceedings in the name of the Foundation. 
(8)Other functions that are appropriate in the determination of the Director. 
(i)General provisions 
(1)Authority for accepting fundsThe Secretary of Health and Human Services (referred to in this title as the Secretary) may accept and utilize, on behalf of the Federal Government, any gift, donation, bequest, or devise of real or personal property from the Foundation for the purpose of aiding or facilitating the work of the Department. Funds may be accepted and utilized by the Secretary under the preceding sentence without regard to whether the funds are designated as general-purpose funds or special-purpose funds. 
(2)Authority for acceptance of voluntary services 
(A)In generalThe Secretary may accept, on behalf of the Federal Government, any voluntary services provided to the Department by the Foundation for the purpose of aiding or facilitating the work of the Department. In the case of an individual, the Secretary may accept the services provided under the preceding sentence by the individual for not more than 2 years. 
(B)Non-federal government employeesThe limitation established in subparagraph (A) regarding the period of time in which services may be accepted applies to each individual who is not an employee of the Federal Government and who serves in association with the Department pursuant to financial support from the Foundation. 
(3)Administrative controlNo officer, employee, or member of the Board may exercise any administrative or managerial control over any Federal employee. 
(4)Applicability of certain standards to non-federal employeesIn the case of any individual who is not an employee of the Federal Government and who serves in association with the Department pursuant to financial support from the Foundation, the Foundation shall negotiate a memorandum of understanding with the individual and the Secretary specifying that the individual— 
(A)shall be subject to the ethical and procedural standards regulating Federal employment, scientific investigation, and research findings (including publications and patents) that are required of individuals employed by the Department, including standards under this Act, the Ethics in Government Act of 1978 (5 U.S.C. App.), and the Federal Technology Transfer Act of 1986 (Public Law 99–502; 100 Stat. 1785); and 
(B)shall be subject to such ethical and procedural standards under chapter 11 of title 18, United States Code (relating to conflicts of interest), as the Secretary determines is appropriate, except such memorandum may not provide that the individual shall be subject to the standards of section 209 of such chapter. 
(5)Financial conflicts of interestAny individual who is an officer, employee, or member of the Board may not directly or indirectly participate in the consideration or determination by the Foundation of any question affecting— 
(A)any direct or indirect financial interest of the individual; or 
(B)any direct or indirect financial interest of any business organization or other entity of which the individual is an officer or employee or in which the individual has a direct or indirect financial interest. 
(6)Audits; availability of recordsThe Foundation shall— 
(A)provide for biennial audits of the financial condition of the Foundation; and 
(B)make such audits, and all other records, documents, and other papers of the Foundation, available to the Secretary and the Comptroller General of the United States for examination or audit. 
(7)Reports 
(A)In generalNot later than February 1 of each fiscal year, the Foundation shall publish a report describing the activities of the Foundation during the preceding fiscal year. Each such report shall include for the fiscal year involved a comprehensive statement of the operations, activities, financial condition, and accomplishments of the Foundation. 
(B)InclusionsWith respect to the financial condition of the Foundation, each report under subparagraph (A) shall include the source, and a description, of all gifts to the Foundation of real or personal property, and the source and amount of all gifts to the Foundation of money. Each such report shall include a specification of any restrictions on the purposes for which gifts to the Foundation may be used. 
(C)Public inspectionThe Foundation shall make copies of each report submitted under subparagraph (A) available for public inspection, and shall upon request provide a copy of the report to any individual for a charge not exceeding the cost of providing the copy. 
(8)LiaisonsThe Secretary shall appoint liaisons to the Foundation from relevant Federal agencies, including the Office of the Surgeon General and the Centers for Disease Control and Prevention. The Secretary of Agriculture shall designate liaisons to the Foundation as appropriate. 
(9)Inclusion of the president’s CouncilThe Foundation shall ensure that the President’s Council on Physical Fitness is included in the activities of the Foundation. 
(j)Federal funding 
(1)Authority for annual grants 
(A)In generalThe Secretary shall— 
(i)for fiscal year 2007, make a grant to an entity described in subsection (k)(9) (relating to the establishment of a committee to establish the Foundation); 
(ii)for fiscal years 2007 and 2008, make a grant to the committee established under such subsection, or if the Foundation has been established, to the Foundation; and 
(iii)for fiscal year 2009 and each subsequent fiscal year, make a grant to the Foundation. 
(B)Rules on expendituresA grant under subparagraph (A) may be expended— 
(i)in the case of an entity receiving the grant under subparagraph (A)(i), only for the purpose of carrying out the duties established in subsection (k)(9) for the entity; 
(ii)in the case of the committee established under subsection (k)(9), only for the purpose of carrying out the duties established in subsection (k) for the committee; and 
(iii)in the case of the Foundation, only for the purpose of the administrative expenses of the Foundation. 
(C)RestrictionA grant under subparagraph (A) may not be expended to provide amounts for the fund established under subsection (c). 
(D)Unobligated grant fundsFor the purposes described in subparagraph (B)— 
(i)any portion of the grant made under subparagraph (A)(i) for fiscal year 2007 that remains unobligated after the entity receiving the grant completes the duties established in subsection (k)(9) for the entity shall be available to the committee established under such subsection; and 
(ii)any portion of a grant under subparagraph (A) made for fiscal year 2007 or 2008 that remains unobligated after such committee completes the duties established in such subsection for the committee shall be available to the Foundation. 
(2)Funding for grants 
(A)In generalFor the purpose of grants under paragraph (1), there is authorized to be appropriated $2,200,000 for each fiscal year. 
(B)Programs of the DepartmentFor the purpose of grants under paragraph (1), the Secretary may for each fiscal year make available not more than $2,200,000 from the amounts appropriated for the fiscal year for the programs of the Department. Such amounts may be made available without regard to whether amounts have been appropriated under subparagraph (A). 
(3)Certain restrictionIf the Foundation receives Federal funds for the purpose of serving as a fiscal intermediary between Federal agencies, the Foundation may not receive such funds for the indirect costs of carrying out such purpose in an amount exceeding 10 percent of the direct costs of carrying out such purpose. The preceding sentence may not be construed as authorizing the expenditure of any grant under paragraph (1) for such purpose. 
(k)Committee for establishment of Foundation 
(1)In generalThere shall be established, in accordance with this subsection and subsection (j)(1), a committee to carry out the functions described in paragraph (2) (referred to in this subsection as the Committee). 
(2)FunctionsThe functions referred to in paragraph (1) for the Committee are as follows: 
(A)To carry out such activities as may be necessary to incorporate the Foundation under the laws of the State involved, including serving as incorporators for the Foundation. Such activities shall include ensuring that the articles of incorporation for the Foundation require that the Foundation be established and operated in accordance with the applicable provisions of this title (or any successor to this title), including such provisions as may be in effect pursuant to amendments enacted after the date of enactment of this Act. 
(B)To ensure that the Foundation qualifies for and maintains the status described in subsection (f)(3) (regarding taxation). 
(C)To establish the general policies and initial bylaws of the Foundation, which bylaws shall include the bylaws described in subsections (f)(3) and (g)(1). 
(D)To provide for the initial operation of the Foundation, including providing for quarters, equipment, and staff. 
(E)To appoint the initial members of the Board in accordance with the requirements established in subsection (g)(2)(A) for the composition of the Board, and in accordance with such other qualifications as the Committee may determine to be appropriate regarding such composition. Of the members so appointed— 
(i)2 shall be appointed to serve for a term of 3 years; 
(ii)2 shall be appointed to serve for a term of 4 years; and 
(iii)3 shall be appointed to serve for a term of 5 years. 
(3)Completion of functions of Committee; initial meeting of Board 
(A)Completion of functionsThe Committee shall complete the functions required in paragraph (1) not later than September 30, 2008. The Committee shall terminate upon the expiration of the 30-day period beginning on the date on which the Secretary determines that the functions have been completed. 
(B)Initial meetingThe initial meeting of the Board shall be held not later than November 1, 2008. 
(4)CompositionThe Committee shall be composed of 5 members, each of whom shall be a voting member. Of the members of the Committee— 
(A)no fewer than 2 of the members shall have expertise in children’s health, nutrition, and physical activity; and 
(B)no fewer than 2 of the members shall have broad, general experience in nonprofit private organizations (without regard to whether the individuals have experience in children’s health, nutrition, and physical activity). 
(5)ChairpersonThe Committee shall, from among the members of the Committee, designate an individual to serve as the Chairperson of the Committee. 
(6)Terms; vacanciesThe term of members of the Committee shall be for the duration of the Committee. A vacancy in the membership of the Committee shall not affect the power of the Committee to carry out the duties of the Committee. If a member of the Committee does not serve the full term, the individual appointed by the Secretary to fill the resulting vacancy shall be appointed for the remainder of the term of the predecessor of the individual. 
(7)CompensationMembers of the Committee may not receive compensation for service on the Committee. Members of the Committee may be reimbursed for travel, subsistence, and other necessary expenses incurred in carrying out the duties of the Committee. 
(8)Committee supportThe Secretary may, from amounts available to the Secretary for the general administration of the Department, provide staff and financial support to assist the Committee with carrying out the functions described in paragraph (2). In providing such staff and support, the Director may both detail employees and contract for assistance. 
(9)Grant for establishment of Committee 
(A)In generalWith respect to a grant under paragraph (1)(A)(i) of subsection (j) for fiscal year 2007, an entity described in this paragraph is a private nonprofit entity with significant experience in children’s health, nutrition, and physical activity. Not later than 180 days after the date of enactment of this Act, the Secretary shall make the grant to such an entity (subject to the availability of funds under paragraph (2) of such subsection). 
(B)ConditionsThe grant referred to in subparagraph (A) may be made to an entity only if the entity agrees that— 
(i)the entity will establish a committee that is composed in accordance with paragraph (4); and 
(ii)the entity will not select an individual for membership on the Committee unless the individual agrees that the Committee will operate in accordance with each of the provisions of this subsection that relate to the operation of the Committee. 
(C)AgreementThe Secretary may make a grant referred to in subparagraph (A) only if the applicant for the grant makes an agreement that the grant will not be expended for any purpose other than carrying out subparagraph (B). Such a grant may be made only if an application for the grant is submitted to the Secretary containing such agreement, and the application is in such form, is made in such manner, and contains such other agreements and such assurances and information as the Secretary determines to be necessary to carry out this paragraph. 
 
